Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “sub-encoder and the sub-decoder that are trained, pre-trained or previously trained (see par. [0073] of the specification) because as known in the art and disclosed by the specification the convolutional neural networks of both the sub-encoder and the sub-decoder have to be trained before performing encoding and decoding process to generate the artificial image.
As to claims, 2-20 refer to claim 1 rejection.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (target shadow background-mask) on line 5 which renders the claim indefinite by raising a question or doubt as to whether the feature introduced by such way is a required feature of the claim or not.

As to claims, 2-20 refer to claim 1 rejection.
Claim 6 recites (residual neural network) on line 2 which renders the claim indefinite by raising a question or doubt as to whether the feature introduced by such way is a required feature of the claim or not.
As to claim, 16 refer to claim 6 rejection
Claim 7 recites (rectified linear unit) on line 3 which renders the claim indefinite by raising a question or doubt as to whether the feature introduced by such way is a required feature of the claim or not.
As to claim, 9 refer to claim 7 rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Korchev et al. (US 2017/0350974), Deng, Sheng et al., “SAR Automatic Target Recognition Based on Euclidean Distance Restricted Autoencoder”, IEEE JOURNAL OF SELECTED TOPICS .
As to claim 1, Korchev discloses An image processing apparatus, the apparatus comprising: 
processing circuitry and memory; the processing circuitry [Optionally, the processor/module includes and/or is operatively coupled with a volatile memory for storing instructions and/or data, and/or a non-volatile storage, for example, a magnetic hard-disk and/or removable media, for storing instructions and/or data (par. [0040]] to:
receive a voxel model of a target object, wherein the target object is to be recognized using an image recognizer [a database 2110 of at least one CAD model of a potential target is provided to the system 2100 (par. [0135], Fig. 21 item 2110). The potential target model (CAD) is three-dimensional (voxel model) (par. [0014 and Fig. 15]; 
generate, based on the voxel model, a set of TSB (target shadow background-mask) images of the target object [A SAR regression renderer 2112 segments the CAD model into segments of bright area and shadow masks (target shadow background-masks) (par. [00135], Fig. 21 items 2112 and 2114 and Figs 25A-25C);
receive, at a classifier, a set of real images of the target object [a classifier 2116 receives a SAR image 2104 generated by a Radar 2102 (real SAR image) (par. [0136], Fig. 21 items 2104 and 2116); 
generate, using the classifier and based on the set of real images, one or more artificial images of the target object based on the set of TSB images [classifier 2116 using the real SAR image and the bright and shadow masks (TSB) generates synthetic (artificial) images (par. [0136], Fig 21, item 2118]; and
provide, as output, the generated one or more artificial images of the target object [a labeled synthetic (artificial) image is generated (par. [0136], Fig 21, item 2118]. 

Korchev does not explicitly disclose using an auto-encoder for classification and reconstruction of the synthetic image.
Deng discloses deep learning algorithms for automatic target recognition of SAR images adopted to small quantity of SAR training samples using an auto-encoder includes two parts: an encoder that extracts feature vectors and a decoder that reconstructs the image (Abstract, sections II and III). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Deng to modify Korchev by using an auto-encoder includes two parts: an encoder to classify the image and a decoder to reconstruct the synthesized image in order to adopt to small quantity of SAR training samples in deep learning algorithms for automatic target recognition of SAR images and because of the accuracy of deep learning algorithms on various recognition problems (Abstract and introduction).
Neither Korchev nor Deng discloses, wherein the auto encoder encodes, using a sub-encoder, the set of TSB images into a latent vector and decodes, using a sub-decoder, the latent vector to generate the one or more artificial images.
Lim discloses the generating of the latent variable may include extracting a feature (vector) of the input image with a neural network, and acquiring the latent variable (latent vector) with the neural network, wherein the neural network encodes the input image and determines a feature distribution corresponding to the feature of the input image (par. [0006]). The training of the neural network may include generating a fake image of the image by decoding the latent variable (latent vector), and generating a fake (artificial) image of the image by decoding the latent variable (latent vector) (par. [0016]). 

Claim 11 is a machine-readable medium analogous to apparatus claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 11. Korchev further discloses a volatile memory for storing instructions and/or data, and/or a non-volatile storage, for example, a magnetic hard-disk and/or removable media, for storing instructions and/or data (par. [0040]).  
Claim 17 is a method analogous to apparatus claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 17.
As to claim 2, Deng further discloses wherein the sub-encoder comprises a plurality of convolution layers and a plurality of pooling layers interspersed with the convolution layers, and wherein the sub-encoder is trained, using a machine learning training algorithm [the encoder includes plurality of convolutional layers and a plurality of pooling layers and is trained with a learning algorithm to make use of the limited training images well (section I, II and Figs 1-5) and LIM further discloses, to  generate the latent vector based on the set of TSB images [the generating of the latent variable may include extracting a feature (vector) of the input image with a neural network, and acquiring the latent variable (latent vector) with the neural network, wherein the neural network encodes the input image and determines a feature distribution corresponding to the feature of the input image (par. [0006], [0015]). 
As to claims, 12 and 18 refer to claim 2 rejection.
As to claim 3, Deng further discloses wherein the sub-decoder comprises a plurality of deconvolution layers and a plurality of depooling layers interspersed with the deconvolution layers, and 
As to claims, 13 and 19 refer to claim 3 rejection. 
As to claim 4, LIM further discloses, wherein the processing circuitry is further to:
train, using the set of real images and the generated one or more artificial images, the image recognizer to recognize the target object [the discriminator (image recognizer) is trained using real and fake (artificial) images (par. [0054] and Fig. 2 ]; and 
provide, as output, an indication that the image recognizer has been trained [The discriminator (recognizer) 210 discriminates a real image from a fake image. For example, the discriminator 210 outputs "1" for the real image and outputs "0" for the fake image ([par.[0055])].
As to claims, 14 and 20 refer to claim 4 rejection.
As to claim 5, Deng further discloses wherein the processing circuitry is further to: use the trained image recognizer to recognize a new image of the target object [the trained encoder recognizes objects in test (new) images (part A of section II)].
As to claim, 15 refer to claim 5 rejection.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Korchev et al. (US 2017/0350974), Deng, Sheng et al., “SAR Automatic Target Recognition Based on Euclidean Distance Restricted Autoencoder”, IEEE JOURNAL OF SELECTED TOPICS IN APPLIED EARTH  as applied to claims 4 and 14 above and further in view of He, Kaiming et al. “Deep Residual Learning for Image Recognition”, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2016, PP 770-778.
As to claim 6, neither Korchev nor Deng nor LIM disclose, wherein the image recognizer comprises a ResNet (residual neural network). 
	He discloses deeper neural networks are more difficult to train. We present a residual learning framework to ease the training of networks that are substantially deeper than those used previously. We explicitly reformulate the layers as learning residual functions with reference to the layer inputs, instead of learning unreferenced functions. The residual networks are easier to optimize, and can gain accuracy from considerably increased depth (Abstract, section 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of He to modify the combined apparatus of Korchev, Deng and LIM by using a residual neural network (ResNet) for the recognizer in order to provide a recognizer that is easy to train and easier to optimize, and can gain accuracy from considerably increased depth (Abstract).
As to claim, 16 refer to claim 6 rejection.
8.	Claims 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Korchev et al. (US 2017/0350974), Deng, Sheng et al., “SAR Automatic Target Recognition Based on Euclidean Distance Restricted Autoencoder”, IEEE JOURNAL OF SELECTED TOPICS IN APPLIED EARTH OBSERVATIONS AND REMOTE SENSING, VOL. 10, NO. 7, JULY 2017, and LIM et al. (US 20200065635) as applied to claim 1 above and further in view of KIM et al (US 10,229,346).
As to claim 7, neither Korchev nor Deng nor LIM disclose wherein the sub-encoder comprises a plurality of convolution pools, each convolution pool being followed by a batch normalization, and each batch normalization being followed by a ReLU (rectified linear unit).
	Kim discloses a learning method and a learning device for detecting an object based on convolutional neural network (CNN), and a testing method and a testing device using the same; and more particularly, to the learning method for detecting a specific object based on convolutional neural network (CNN), for detecting the specific object in the input image (col. 1, lines 8-13, lines 23-26, col. 2, lines 53-57, lines 64-76). The configuration of the CNN (encoder) as shown in Figs. 3 and 8 comprises convolution  pools, each convolution pool being followed by a batch normalization + a RELU.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of  KIM to modify the combined apparatus of Korchev, Deng and LIM by using an encoder comprises a plurality of convolution pools, each convolution pool being followed by a batch normalization, and each batch normalization being followed by a ReLU (rectified linear unit) in order to detect a specific shape similar to that of the specific object from the input image (Abstract, col. 2, lines 53-57, lines 64-76).
As to claim 9, neither Korchev nor Deng nor LIM disclose wherein the sub-decoder comprises a plurality of skip connects, each skip connect being followed by a batch normalization, each batch normalization being followed by a ReLU (rectified linear unit), and each ReLU being followed by a decode convolution.
 Kim discloses a learning method and a learning device for detecting an object based on convolutional neural network (CNN), and a testing method and a testing device using the same; and more particularly, to the learning method for detecting a specific object based on convolutional neural network (CNN), for detecting the specific object in the input image (col. 1, lines 8-13, lines 23-26, col. 2, lines 53-57, lines 64-76). The configuration of the CNN (decoder) as shown in Figs. 3 and 8 comprises a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of  KIM to modify the combined apparatus of Korchev, Deng and LIM by using an decoder comprises a a plurality of dropout (skip) connects, each skip connect being followed by a batch normalization, each batch normalization being followed by a ReLU (rectified linear unit), and each ReLU being followed by a decode convolution in order to detect a specific shape similar to that of the specific object from the input image (Abstract, col. 2, lines 53-57, lines 64-76).
As to claim 10, Kim further discloses, wherein a kernel size of each decode convolution is smaller than a kernel size of a previous decode convolution [Figs 3 and 8 clearly show that the kernel (filter) size of each decode convolution is smaller than a kernel size of a previous decode convolution as it subsampling the image]. 
Claim 8 would be allowable if amended to overcome the above rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record do not disclose or suggest “sub-encoder comprises a plurality of convolution pools, each convolution pool being followed by a batch normalization, and each batch normalization being followed by a ReLU (rectified linear unit) wherein a kernel size of each convolution pool is larger than a kernel size of a previous convolution pool” recited in claim 8.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/Primary Examiner, Art Unit 2665